Title: To James Madison from Jacob Wagner, 14 October 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 14th. Octr 1805
          
          With the concurrence of Genl. Dearborn, I have given the following Sketch for publication: “We understand that on the 15th. Augt. Mr. Monroe our Minister in London had an interview with Ld. Mulgrave, the Br. Secretary of State for foreign affairs, on the Subject of the recent captures, when it appeared that no new order had been issued, but that they proceeded from the decisions recently made in the High Court of Appeals, Subjecting the trade between European hostile countries and their colonies, through a neutral State, to a much narrower rule than had been before contemplated. At this interview the Subject was not discussed in detail, between Mr. M. and the Minister, but the latter assured him that there was nothing in the disposition of his government, which would admit of an unfriendly measure against the U.S. Another conference having been requested by Mr. M. for the purpose of entering more fully into the affair it remains to be seen what will be the issue of this important business.” Your former hint on this Subject, the importance and anxiety attached to it, and the unfounded and contradictory rumours in the gazettes, prompted this as a step I thought proper and useful. In the enclosed N.Y. paper you will see an article, so particular as to details and circumstances as to challenge Some attention. To reconcile it with the Silence of Mr. Monroe in his letter, dated a day later, it may be supposed perhaps, that it relates to the direct trade by British Subjects in neutral vessels between hostile colonies and G-Britain, under the Act of Parliament, as further explained in the enclosed Baltimore paper. I have the honor to remain, Dear Sir, affectly. Your obed. servt.
          
            Jacob Wagner
          
        